DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration after Non-final rejection (hereinafter “Response”) dated 10/28/2021.  Claim(s) 1-12, 14-16, and 18-21 are presently pending.  Claim(s) 1, 7, 14, 16, 18, and 21 is/are amended.  Claim(s) 13 and 17 is/have been cancelled.  

Response to Amendment
The objection to the drawings as failing to show every feature of the invention specified in claim 21 is withdrawn in light of the submitted amendment to the claims.
The objection to the drawings as failing to show every feature of the invention specified in claim 10 is withdrawn in light of the submitted arguments.
The rejection of claims 7 and 21 under 35 U.S.C. 112(b) is withdrawn in light of the submitted amendment to the claims.

Response to Arguments
Regarding the rejection of claim(s) 1-12 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Yang (CN 105604949 A), of claim(s) 1-5 and 13-16 under 35 U.S.C. 102(a)(1) as being anticipated by Bellmer (US Pat. No. 3,781,138), and of claim(s) 1-11 and 21
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.   

Allowable Subject Matter
Claim(s) 1-12, 14-16, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the limitation “a maximum outer diameter of the guide is less than a minimum inner diameter of the rotating member” in lines 1 and 2, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, it is clear from Fig. 1 of Bellmer that a maximum diameter of any portion of the guide (54) of Bellmer is larger than the minimum diameter of the rotating member (38) of Bellmer, this minimum diameter being found at the opening (42) through which the discharge pipe extends through the rotating member.  Further, as far as the Examiner is away, no other reference in the prior art teaches or disclose this limitation.  It is thus concluded that, due to the limitation designated above, the claim language of claim 1 and all dependent claims is patentably distinct over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745